Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This action is in response to the preliminary amendment filed on 08/27/2020. Claims 1-21 are presently pending. Claims 2-21 are newly presented. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/22/2020 and 01/13/2021 has been considered.


Examiner’s Amendment


Based on a telephonic examiner initiated interview, with Ms. Ruby Chung, on 08/26/2021, an examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with and via Email with Attorney Ruby Chung on 08/26/2021.

Please Amend the Claims as Follows:

1. (currently amended) A method for predicting content interaction on entertainment systems, the method comprising:
storing a user history of a first user, wherein the user history concerns a plurality of engagement activities associated with one or more content titles;
receiving sensor data from at least one sensor regarding the first user during a current engagement activity; 
identifying a preference for one of the engagement activities, wherein identifying the preferred engagement activity is based on the user history and the sensor data;
generating a prediction regarding future user behavior by the first user based on a behavior pattern indicated by the user history; 
receiving sensor data regarding a second user; and
outputting one or more suggested activities to at least one of a device associated with the first user or a device associated with [[a]] the second user, wherein each of the suggested activities is determined based on the preferred engagement activity, [[and]] the predicted user behavior, and the sensor data regarding the second user.

2. (previously presented) The method of claim 1, wherein the user history includes different engagement activities corresponding to one or more periods of time.

3. (cancelled)



4. (currently amended) The method of claim [[3]] 1, further comprising identifying a preferred engagement activity of the second user based on the sensor data [[of a]] regarding the second user, wherein the suggested activities is further based on the preferred engagement activity of the second user.

5. (previously presented) The method of claim 1, wherein the preferred engagement activity is further based on a probability of compatibility between the first user and the second user.

6. (previously presented) The method of claim 5, further comprising identifying the probability of compatibility between the first user and the second user based on the user history of the first user and a user history of the second user.

7. (previously presented) The method of claim 5, further comprising identifying the probability of compatibility between the first user and the second user based on the current engagement activity.

8. (previously presented) The method of claim 1, wherein the prediction is associated with an identified future time period, and further comprising generating a different prediction regarding the future user behavior at a different future time period.

9. (previously presented) The method of claim 1, wherein generating the prediction is further based on at least one of a chat message and a calendar schedule of the first user.

10. (previously presented) The method of claim 1, wherein a first one of the suggested activities is associated with an identified future period of time, and wherein a different one of the suggested activities is associated with a different future period of time.



11. (currently amended) A system for predicting content interaction on entertainment systems, the system comprising:
memory that stores a user history of a first user, wherein the user history concerns a plurality of engagement activities associated with one or more content titles;
at least one sensor that captures sensor data, wherein the at least one sensor includes a camera that captures data regarding the first user during a current engagement activity; 
an interface that receives sensor data regarding a second user; and
	a processor that executes instructions stored in memory, wherein execution of the instructions by the processor:
identifies a preference for one of the engagement activities, wherein identifying the preferred engagement activity is based on the user history and the sensor data;
generates a prediction regarding future user behavior by the first user based on a behavior pattern indicated by the user history; and
outputs one or more suggested activities to at least one of a device associated with the first user or a device associated with [[a]] the second user, wherein each of the suggested activities is determined based on the preferred engagement activity, [[and]] the predicted user behavior, and the sensor data regarding the second user.

12. (previously presented) The system of claim 11, wherein the user history includes different engagement activities corresponding to one or more periods of time.

13. (cancelled)

14. (currently amended) The system of claim [[13]] 11, wherein the processor executes further instructions to identify a preferred engagement activity of the second user based on the sensor data [[of a]] regarding the second user, wherein the suggested activities is further based on the preferred engagement activity of the second user.



16. (previously presented) The system of claim 15, wherein the processor executes further instructions to identify the probability of compatibility between the first user and the second user based on the user history of the first user and a user history of the second user.

17. (previously presented) The system of claim 15, wherein the processor executes further instructions to identify the probability of compatibility between the first user and the second user based on the current engagement activity.

18. (previously presented) The system of claim 11, wherein the prediction is associated with an identified future time period, and wherein the processor executes further instructions to generate a different prediction regarding the future user behavior at a different future time period.

19. (previously presented) The system of claim 11, wherein the processor generates the prediction further based on at least one of a chat message and a calendar schedule of the first user.

20. (previously presented) The system of claim 11, wherein a first one of the suggested activities is associated with an identified future period of time, and wherein a different one of the suggested activities is associated with a different future period of time.







storing a user history of a first user, wherein the user history concerns a plurality of engagement activities associated with one or more content titles;
receiving sensor data from at least one sensor regarding the first user during a current engagement activity;
identifying a preference for one of the engagement activities, wherein identifying the preferred engagement activity is based on the user history and the sensor data;
generating a prediction regarding future user behavior by the first user based on a behavior pattern indicated by the user history; 
receiving sensor data regarding a second user; and
outputting one or more suggested activities to at least one of a device associated with the first user or a device associated with [[a]] the second user, wherein each of the suggested activities is determined based on the preferred engagement activity, [[and]] the predicted user behavior, and the sensor data regarding the second user.




Allowable Subject Matter

Claims 1-2, 4-12, and 14-21 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:



As to closest prior art:

Neill, USPGPUB 2012/0227064, teaches a distributed stochastic learning agent analyzes viewing and/or interactive service behavior patterns of users of a managed services system. The agent may operate on embedded and/or distributed devices such as set-top boxes, portable video devices, and interactive consumer electronic devices. Content may be provided with services such as video and/or interactive applications at a future time with maximum likelihood that a subscriber will be viewing a video or utilizing an interactive service at that future time. For example, user impressions can be maximized for content such as advertisements, and content may be scheduled in real-time to maximize viewership from across all video and/or interactive services. See Figs. 1-9 and corresponding descriptions.

Agrawal et al., USPGPUB 2013/0262362, teaches In a computing system, information regarding a plurality of events that use a computing device is obtained, and a time-dependent increase in activity for each of at least some of the events is identified. An observed interest by a user in an event is correlated with an identified increase in activity for the event. See Figs. 5, 7, 8, and corresponding description.

Dotan-Cohen et al., USPGPUB 2017/0140285, teaches that user activity pattern may be ascertained using signal data from a set of computing devices. The activity pattern may be used to infer user intent with regards to a user interaction with a computing device or to predict a likely future action by the user. In one implementation, a set of computing devices is monitored to detect user activities using sensors associated with the computing devices. Activity features associated with the detected user activities are determined and used to identify an activity pattern based on a plurality of user activities having similar features. Examples of user activity patterns may include patterns based on time, location, content, or other context. The inferred user intent or predicted future actions may be used to provide improved user experiences, such as personalization, modifying functionality of user devices, or providing more efficient consumption of bandwidth or power. See Figs. 2-5 and corresponding descriptions.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421